Title: Circular to the Commanding Officers at New York and West Point, 30 January 1799
From: Hamilton, Alexander
To: Commanding Officers at New York and West Point



New York January 30. 1799
Sir

A letter from the Secretary at War, of yesterday, places under my superintendence the Posts and troops under your immediate command. All future communications therefore respecting them, including reports and returns, are to be addressed to me; not as heretofore to the Secretary at War.
It is my wish as soon as possible to receive a full and particular communication of the state of things within your command—embracing the number and condition of the works and buildings—the quantities and kinds of Artillery arms and stores—the number of troops and their situation as to discipline equipment and supply; and that you will in future keep me regularly advised of whatever may be material for the successful discharge of your trust or the advancement of the service.
I cannot let this first opportunity pass, without calling your attention in an especial manner to the discipline of the troops. The cursory observation which I have been hitherto able to make, has been sufficient to satisfy me that there exists in this respect too general a relaxation; an evil which must at all events be corrected by the union of care prudence and energy. No argument is necessary to prove how essential is discipline to the respectability and success of the service, and consequently to the honor interest and individual importance of every officer of the army. To the exertions for maintaining it, my firm support at all times may be absolutely counted upon; as it will be my steady aim, on the one hand, to promote, to every reasonable extent, the comfort of the troops, on the other, to secure a strict observance of their duty.
With great consideration I am   Sir   Yr Obed serv
